                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

    GANG CHEN,                                  )
    also known as “ANDY CHEN,”                  )        Case No. 1:19-cv-308
                                                )
          Plaintiff,                            )        Judge Travis R. McDonough
                                                )
    v.                                          )        Magistrate Judge Susan K. Lee
                                                )
    EDWARD RICE and LAVONDA                     )
    WILLIAMS,                                   )
                                                )
          Defendants.                           )


                                            ORDER


         On November 1, 2918, Defendants Edward Rice and Lavonda Williams filed a petition

for removal and federal stay of eviction (Doc. 1) and an application to proceed in forma pauperis

(Doc. 4). On November 5, 2019, Magistrate Judge Susan K. Lee issued a report and

recommendation (Doc. 5), recommending that: (1) this matter be remanded to Hamilton Count

General Sessions Court; and (2) Defendants’ application to proceed in forma pauperis be denied

as moot. (Id. at 1.) Neither party has filed timely objections to Magistrate Judge Lee’s report

and recommendation.1 Nevertheless, the Court has conducted a review of the report and

recommendation, as well as the record, and it agrees with Magistrate Judge Lee’s well-reasoned




1
  Magistrate Judge Lee specifically advised the parties that they had fourteen days in which to
object to the report and recommendation and that failure to do so would waive their right to
appeal. (Doc. 5, at 3 n.2); see Fed. R. Civ. P. 72(b)(2); see also Thomas v. Arn, 474 U.S. 140,
148–51 (1985) (noting that “[i]t does not appear that Congress intended to require district court
review of a magistrate’s factual or legal conclusions, under a de novo or any other standard,
when neither party objects to those findings”). Even taking into account the three additional
days for service provided by Federal Rule of Civil Procedure 6(d), the period in which the parties
could timely file any objections has now expired.
conclusions. Accordingly, the Court ACCEPTS and ADOPTS Magistrate Judge Lee’s report

and recommendation (Doc. 5) and ORDERS as follows:

   1. This matter is REMANDED to the Hamilton County General Sessions Court;

   2. Defendant’s application to proceed in forma pauperis is DENIED AS MOOT; and

   3. The Clerk is DIRECTED to close this federal case.

      SO ORDERED.

                                        /s/ Travis R. McDonough
                                        TRAVIS R. MCDONOUGH
                                        UNITED STATES DISTRICT JUDGE




                                           2
